Citation Nr: 0101125	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  98-11 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than September 
30, 1996 for service connection for post-traumatic stress 
disorder (PTSD). 

2.  Assignment of initial rating for PTSD, initially rated as 
50 percent disabling from September 30, 1996 and 100 percent 
disabling from January 15, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran had active service from February 1964 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which granted service connection for PTSD and 
initially assigned a 30 percent rating, effective from May 
21, 1997.  In a March 1999 rating decision, the RO assigned 
an initial rating of 50 percent, effective from May 16, 1997, 
the date of receipt of the veteran's reopened claim.  In a 
September 1999 rating decision on appeal, the RO assigned an 
effective date of September 30, 1996 for service connection 
for PTSD, assigned a 50 percent initial rating from September 
30, 1996, and assigned an initial rating of 100 percent from 
January 15, 1999.

On October 3, 2000, the Board issued a decision 
characterizing the issue as entitlement to an earlier 
effective date earlier for the award of a 100 percent 
disability rating for service-connected PTSD, rather than as 
two separate issues - of an earlier effective date for 
service connection for PTSD and the assignment of an initial 
rating for PTSD.  By characterizing the issue as such, and by 
relying on an incorrect assumption that the RO had assigned a 
100 percent rating effective to September 30, 1996 rather 
than January 15, 1999, in the October 3, 2000 decision the 
Board failed to address the properly appealed issue of the 
initial assignment of a rating for service-connected PTSD.  
An appellate decision may be vacated by the Board at any time 
on the Board's own motion on the grounds of denial of due 
process.  38 C.F.R. § 20.904 (2000).  As the October 3, 2000 
Board decision effectively denied the veteran due process by 
failing to decide the issue of assignment of initial rating 
for PTSD, the Board hereby vacates the October 3, 2000 
decision, and issues this decision in its place.  The Board 
regrets any confusion this may have caused the veteran in 
attempting to understand the vacated Board decision. 

FINDINGS OF FACT

1.  A January 23, 1997 Board decision denied an appeal for 
service connection for PTSD, finding that there was no 
medical evidence of a current diagnosis of PTSD. 

2.  The veteran's application to reopen a claim for service 
connection for PTSD was received at the RO on May 16, 1997. 

3.  The evidence of record reflects that the veteran was 
first diagnosed with PTSD on October 3, 1997; October 3, 1997 
is the date entitlement to service connection first arose. 

4.  From September 30, 1996 to March 5, 1998, the veteran's 
PTSD was manifested by mild PTSD symptoms, including 
depressed mood, intrusive recollections, nightmares, 
avoidance, numbing, sleep difficulty, and startle reaction, 
and some difficulty in social and occupational functioning; 
during this period, the veteran's PTSD was not manifested by 
such symptoms as occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships.

5.  On and after March 5, 1998, the veteran's PTSD was 
productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The January 23, 1997 Board decision denying an appeal for 
service connection for PTSD was final when issued.  38 
U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (2000).

2.  The criteria for an effective date earlier than September 
30, 1996, for service connection for PTSD, based on the grant 
of a reopened claim for service connection for PTSD, have not 
been met.  38 U.S.C.A. § 5110 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.156, 3.400 (2000). 

3.  The criteria for a rating in excess of 50 percent for 
PTSD, for the period from September 30, 1996 to March 5, 
1998, have not been met.  38 U.S.C.A. § 1155; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b)); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2000).

4.  With the resolution of reasonable doubt in the veteran's 
favor, the criteria for a 100 percent rating for PTSD, for 
the period on and after March 5, 1998, have been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date: Service Connection for PTSD

In this case, the veteran contends that the effective date 
for service connection for his service-connected PTSD should 
be in May 1994, the date that he originally filed a claim for 
entitlement to service connection for PTSD. 

The Board previously denied service connection for PTSD by 
decision issued on January 23, 1997.  The basis of the denial 
was that there was no competent medical evidence of record to 
show that the veteran currently suffered from PTSD, that is, 
that there was no diagnosis of PTSD.  In its decision, the 
Board considered the evidence of record, specifically to 
include a July 1996 VA report in which the examiner concluded 
that the veteran did not have PTSD.  The veteran did not 
appeal the Board's decision to the United States Court of 
Appeals for Veterans Claims.  The January 23, 1997 Board 
decision, which was based on the evidence which was of record 
at that time, was final when issued, and could only 
subsequently be reopened by the presentation of new and 
material evidence.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 
 
Thereafter, the appellant's application to reopen the claim 
for service connection for PTSD was not received at the RO 
until May 16, 1997.  The evidence at that time still did not 
include a diagnosis of PTSD.  The evidence of record reflects 
that the veteran was first diagnosed with PTSD on October 3, 
1997.  Based on this additional evidence, the appellant's 
claim was reopened.  Based on this evidence and additional 
evidence received during the appeal, service connection for 
PTSD was granted by the RO in a June 1998 rating action, 
which assigned an effective date of May 21, 1997 for a 30 
percent rating initially assigned.  The veteran disagreed 
with the initial assignment of rating and effective date 
assigned.  

In a March 1999 rating decision, the RO assigned an initial 
rating of 50 percent, effective from May 16, 1997, the date 
of receipt of the veteran's reopened claim.  In a September 
1999 rating decision during the appeal, the RO assigned an 
effective date of September 30, 1996 for service connection 
for PTSD, assigned a 50 percent initial rating from September 
30, 1996, and assigned an initial rating of 100 percent from 
January 15, 1999.  The September 30, 1996 effective date was 
based on VA outpatient treatment records that noted symptoms 
of PTSD in 1996 with no clear diagnosis.  

It is unclear what legal authority the RO used to determine 
the September 30, 1996 effective date, as the terms of 
38 C.F.R. § 3.157 (2000) pertaining to informal claims apply 
only after a claim for compensation has been allowed, or 
disallowed for the reason that the service-connected 
disability is not compensable in degree.  Moreover, as there 
is a prior final Board denial of service connection for PTSD 
in January 23, 1997, which has not even been alleged to 
contain clear and unmistakable error, an effective date for 
service connection for PTSD prior to January 23, 1997 would 
vitiate the finality of the January 1997 Board decision.   
Even assuming the regulation at 38 C.F.R. § 3.157 was 
applicable, which it is not, it provides for an effective 
date as the date of receipt of claim or the date entitlement 
arose, whichever is later.  The date of receipt of claim to 
reopen in this case was May 16, 1997 and a "diagnosis" of 
PTSD as required by 38 C.F.R. § 3.304(f) (1996) or 38 C.F.R. 
§ 3.304(f) (2000) was not of record until October 3, 1997.  

After a review of the evidence of record, the Board finds 
that an earlier effective date for the grant of service 
connection for PTSD is not warranted.  The applicable law and 
regulations provide that, except as otherwise provided, the 
effective date for an award of compensation based on a claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(r).  A reopened claim is defined as any application 
for a benefit received after final disallowance of an earlier 
claim.  38 C.F.R. § 3.160 (2000).
 
In this case, following the January 1997 final Board 
decision, the RO received the appellant's request to reopen 
his claim for service connection for PTSD on May 16, 1997.  
Therefore, as the date of receipt of the claim to reopen is 
May 16, 1997, the Board finds that an effective date for 
service connection for PTSD earlier than September 30, 1996, 
the effective date assigned by the RO, is not warranted.  
There exists no legal authority for the Board to grant an 
effective date prior to September 30, 1996 for an award of 
compensation for PTSD based on the grant of a reopened claim 
for service connection for PTSD.  See 38 U.S.C.A. §§ 5110; 38 
C.F.R. 
§ 3.400(r).  Consequently, the appellant's claim for an 
effective date for service connection for PTSD earlier than 
September 30, 1996 must be denied.  38 U.S.C.A. § 5110(a); 38 
C.F.R. §§ 3.156, 3.400(r).

II.  Initial Rating: PTSD

The veteran contends that a 100 percent disability rating is 
warranted for the entire period of pendency of his claim for 
service connection for PTSD.  The Board is satisfied that, 
with respect to the issue on appeal of assignment of original 
rating, all relevant facts have been properly developed, and 
that no further assistance to the veteran is required in 
order to comply with VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  

The record shows that the veteran's application to reopen the 
claim for service connection for PTSD was received in May 
1997 and service connection was granted by a rating decision 
in June 1998.  The RO assigned an original rating of 30 
percent under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective from May 21, 1997.  The veteran disagreed with this 
initial rating, and timely appealed the decision.  A March 
1999 rating decision increased the rating to 50 percent, 
effective from May 16, 1997.  A subsequent September 1999 
rating decision assigned the 50 percent rating for PTSD 
effective from September 30, 1996, and assigned a 100 percent 
rating on and after January 15, 1999.  Therefore, given that 
the RO assigned the maximum rating on and after January 15, 
1999, the veteran is essentially contending that a rating in 
excess of 50 percent is warranted for the period prior to 
January 15, 1999.

Thus, because the June 1998 rating decision granted service 
connection for PTSD and the veteran timely appealed this 
decision, the veteran's claim for a rating in excess of 50 
percent for PTSD from September 30, 1996 to January 15, 1999 
is an appeal of the initial rating assignment; by the 
veteran's disagreement with the initial rating award, the 
initial rating assignment was placed in appellate status.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation).  At the time of an initial rating, as in 
this case, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Under Diagnostic Code 9411, 38 C.F.R. § 4.130, a 50 percent 
rating is for consideration where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Finally, a 100 percent rating is applicable 
where there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name. 

In reviewing the evidence of record regarding the veteran's 
service-connected PTSD, the Board is of the opinion the 
application of staged ratings is appropriate.  In this 
regard, after a review of the record, the Board finds that 
the evidence shows that a rating in excess of 50 percent is 
not warranted from September 30, 1996 to March 5, 1998; 
however, with the resolution of reasonable doubt in the 
veteran's favor, a 100 percent rating is warranted on and 
after March 5, 1998.

In considering the veteran's appeal of the initial rating for 
his service-connected PTSD, the Board is of the opinion that 
a disability rating in excess of 50 percent from September 
30, 1996 to March 5, 1998 is not warranted because the 
evidence of record does not meet the required criteria for a 
rating in excess of 50 percent.  In other words, the evidence 
during this time shows that the veteran's symptoms were 
encompassed by the 50 percent rating criteria under 
Diagnostic Code 9411.  38 C.F.R. § 4.130.  During this 
period, the veteran's PTSD was manifested by mild PTSD 
symptomatology.  For example, a July 1997 VA examination 
noted symptoms of intrusive recollections and nightmares, 
avoidance and numbing, sleep difficulty, and startle 
reaction, and the examiner assigned a Global Assessment of 
Functioning (GAF) score of 65.  The GAF is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness," including 
even mental illness not attributable to service-connected 
PTSD.  Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed. 1994) (DSM-IV); Richard v. Brown,  9 Vet. App. 
266 (1996).   A GAF score of 65 (61 to 70 range) represents 
only "[s]ome mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful personal relationships."  This examination 
noted certain symptoms and findings but did not even result 
in a diagnosis of PTSD.

The evidence shows that, from September 30, 1996 to March 5, 
1998, the veteran's PTSD symptomatology did not more nearly 
approximate the criteria for a 70 percent rating.  From 
September 30, 1996 to March 5, 1998, the evidence reflects 
that the veteran's PTSD was not manifested by occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  While the veteran was noted to have 
depression, the evidence does not show that it affected his 
ability to function independently, appropriately and 
effectively during this period.  

For example, according to VA Mental Hygiene Clinic records 
from September 1996 to October 1997, although the veteran was 
cumulatively assessed with chronic and severe PTSD by history 
and with major depression, he was still employed with the 
United States Postal Service.  Objective examination in 
October 1997 by a VA examiner revealed that the veteran had 
no psychomotor disturbances, thought disorders, or delusional 
ideas.  Also, the veteran denied audiovisual hallucinations 
and suicidal or homicidal ideation.  Thus, the Board finds 
that these VA Mental Hygiene Clinic records from September 
1996 to October 1997 do not show that a rating in excess of 
50 percent is warranted pursuant to the relevant criteria.  
Diagnostic Code 9411.

In light of the clinical history and findings in the March 
1998 VA examination report and subsequent VA Mental Hygiene 
Clinic outpatient records, the Board finds that the evidence 
of record is sufficient to raise a reasonable doubt as to 
whether the veteran's PTSD was productive of total 
occupational and social impairment on and after March 5, 1998 
(the date of the VA psychiatric examination).  When viewed in 
its totality, with reasonable doubt resolved in the veteran's 
favor, the Board finds that the medical evidence from March 
5, 1998 indicates that the veteran's psychiatric condition 
due to PTSD and related disorders worsened to the point that 
he was totally disabled for VA purposes.  For example, 
according to the March 1998 VA examination report, the 
veteran complained of being in a state of constant worry and 
constant depression, that small things would easily upset 
him, he was highly sensitive to noise, and he felt easily 
drawn into arguments.  The examiner elaborated that the 
veteran had PTSD due to exposure to traumatic military 
events, which he re-experienced through recollections and 
dreams.  The veteran avoided stimuli that evoked traumatic 
thoughts of the past, which resulted in very substantial 
apathy in his life.  The examiner observed that the veteran 
was detached and estranged from others and he had a 
distinctly blunted affect and a sense of a foreshortened 
future.  He had symptoms of increased arousal with insomnia, 
hypervigilance, and startle response.  The examiner 
attributed the PTSD symptoms to the veteran's military 
experience.  The examiner opined that the veteran not only 
had PTSD, he had the most classic, genuine type of it, in 
which he was trying to put it behind him and was trying to 
work, and indeed was maintaining a job, but was suffering 
very substantially from anxiety symptoms.  In person, the 
examiner noted that the veteran was clearly disturbed.  

Based on the March 1998 examination, the examiner diagnosed 
PTSD with a GAF score of 53.  A GAF score of 53 (51 to 60 
range) is defined as "Moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Thus, although the GAF rating reflects moderate 
symptoms, the Board finds that the foregoing examination 
results described by the examiner indicate that the veteran 
was having a difficult time maintaining employment on account 
of his PTSD.  The evidence demonstrating symptomatology 
meeting the rating criteria is of greater probative value 
than a general representation of level of impairment due to 
psychiatric disability indicated by the assignment of a GAF 
score. 

Furthermore, the subsequent VA Mental Hygiene Clinic 
outpatient records indicate the veteran's continuing 
psychiatric decline, which the evidence first demonstrates 
became severe enough in March 1998 to raise a reasonable 
doubt as to whether a 100 percent rating was warranted.  For 
example, on June 26, 1998, a VA Mental Hygiene Clinic 
examiner diagnosed the veteran with chronic and severe PTSD.  
The examiner noted that the veteran was experiencing 
increasing problems controlling his temper.  By October 1998, 
a VA examiner assessed the veteran's PTSD as chronic and 
severe, which was permanent and total.  

The veteran's spouse also submitted a statement in November 
1998 in support of the veteran's claim.  She wrote that the 
veteran had become controlling, had lost interest in certain 
activities with the family, including activities with the 
children, he did not like to be around people in a crowd, he 
had missed work, he got angry, worried, and frustrated, he 
had nightmares and night sweats about 3 times per week, and 
he was fearful.  

A December 1998 VA examination report also reflects the 
veteran's worsened psychiatric state.  According to the 
report, the veteran complained of increasing symptoms.  Based 
on the examination, the examiner assessed that it appeared 
that the veteran had PTSD, panic disorder with agoraphobia, 
and major depression.  This examiner agreed with the March 
1998 VA examiner's findings that the veteran was a 
perfectionist, overly concerned with rules and details, 
stubborn, and had to be in control.  The examiner noted that 
these personality traits were not evident prior to the 
veteran's service in the Republic of Vietnam.  The examiner 
concluded that these traits did not exist during the 
veteran's development, and were instead associated features 
of PTSD.  In addition, the examiner concluded that the 
veteran's agoraphobia and depression were clearly a 
consequence of his PTSD.  Thus, the examiner noted that the 
veteran's primary diagnosis was PTSD and that his 
perfectionistic personality traits, panic disorder, and 
depression were all sequelae of PTSD.  

As for the prominence of the veteran's panic symptoms, the 
December 1998 VA examiner opined that these were probably a 
correlate of his limited verbal skills.  Over the years, the 
veteran was more distressed by his panic symptoms than his 
PTSD re-experience.  Nevertheless, the veteran's panic 
symptoms were a direct consequence of his PTSD, especially 
the symptoms of re-experience and hyperarousal.  The 
veteran's current social and economic situation was 
consistent with the course of these diagnoses, as expressed 
in his psychiatric history and current mental status 
examination.  The examiner opined that the veteran was at 
least moderately impaired in both the social and vocational 
arenas.  Specifically, although he had worked steadily for 
more than 30-years, his anxiety and PTSD re-experiences and 
hyperarousal symptoms were now severe enough that he had 
decided to retire from his job at the United States Post 
Office.  The veteran's concentration was impaired enough that 
he was making significant mistakes in his job tasks, and his 
irritability was severe enough that it was causing tense 
relationships with his co-workers.  Meanwhile, in the social 
arena, the veteran had no relationships outside of his 
family, and he was distant in his relationships with his wife 
and children, although he had adequate social supports to 
sustain him.  The examiner opined that the veteran was 
capable of managing his own routine financial affairs.  

As regards his GAF score, it should be noted that such 
ratings were applied to patients as a whole, and not to 
specific diagnoses.  The GAF score reflects impairment 
resulting from the totality of the veteran's psychopathology.  
In December 1998, the VA examiner diagnosed PTSD, panic 
disorder with agoraphobia, major depression, recurrent and 
moderate, and assigned a GAF score of 50.  The DSM-IV 
reflects that a GAF score from 41 to 50 is indicative of, 
among other things, serious difficulty in social or 
occupational functioning, an example of which is suicidal 
ideation, no friends, and an inability to keep a job.  

The Board notes that the following month, January 1999, a VA 
Mental Hygiene examiner diagnosed the veteran with chronic 
and severe PTSD.  The examiner also found the veteran 
unemployable as a result, and assigned a GAF score of 35. The 
DSM-IV reflects that a GAF score of 35 reflects some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood. 

After weighing the evidence of record, for the reasons 
indicated, the Board finds that the disability picture 
presented demonstrates that, for the period from September 
30, 1996 to March 5, 1998, the veteran's PTSD was productive 
of a mild PTSD symptomatology and some difficulty in social 
and occupational functioning, so as to warrant not more than 
a 50 percent rating.  After resolving reasonable doubt in the 
veteran's favor, the Board finds that, for the period on and 
after March 5, 1998, the veteran's PTSD is productive of 
total occupational and social impairment, so as to warrant a 
100 percent rating.  38 U.S.C.A. § 1155; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 
9411. 


ORDER

An effective date earlier than September 30, 1996 for the 
grant of service connection for PTSD is denied.

Entitlement to a rating in excess of 50 percent for PTSD, 
from September 30, 1996 to March 5, 1998, is denied.

On and after March 5, 1998, a 100 percent rating for PTSD is 
granted, subject to law and regulations governing the payment 
of monetary benefits.


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

